Title: To George Washington from Ebenezer Stevens, 28 October 1780
From: Stevens, Ebenezer
To: Washington, George


                  
                     
                     Sr
                     Artillery Park Octr 28th 1780
                  
                  Lieut. Henry Cunningham of the 2d Regt of Artillery, has Acted as
                     Regimental Quarter-Master since the 21st of June last, and given general
                     satisfaction in that station.
                  I therefore recommend him to your Excellency to be appointed in
                     General Orders as Quarter Master from the above date. I am Sr Your Obedient
                     servt
                  
                     E. Stevens Lt Col. 2d Regt Arty
                  
               